[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           October 14, 2005
                              No. 05-11720
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                     D. C. Docket No. 04-00069-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TONY O'NEAL LLOYD,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (October 14, 2005)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Tony O’Neal Lloyd appeals his sentence of 120 months of imprisonment
based on his conviction for possession of a firearm as a felon. 18 U.S.C. §

922(g)(1). Lloyd argues that because he committed his crime after Blakely v.

Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004), but before United States v.

Booker, 543 U.S. —, 125 S. Ct. 738 (2005), the district court violated his rights

under the ex post facto principle of fair warning in the Due Process Clause when it

enhanced his sentence based on post-verdict findings of fact and retroactively

applied the sentencing guidelines as advisory. Because, as Lloyd concedes, we

have rejected this argument, United States v. Duncan, 400 F.3d 1297 (11th Cir.

2005), and “only the Supreme Court or this Court sitting en banc can judicially

overrule a prior panel decision,” United States v. Marte, 356 F.3d 1336, 1344 (11th

Cir. 2004), we affirm.

      AFFIRMED.




                                          2